 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9    RICHARD C. ACORD,                                     1:20-cv-00046-JDP (PC)

10                          Plaintiff,                      ORDER TO SUBMIT APPLICATION
                                                            TO PROCEED IN FORMA PAUPERIS
11             v.                                           OR PAY FILING FEE WITHIN 45 DAYS

12    THE STATE OF CALIFORNIA, et al.,
13                          Defendants.
14

15            Plaintiff Richard C. Acord is a state prisoner proceeding pro se in this civil rights action

16   pursuant to 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or submitted the

17   required application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

18            Accordingly, it is hereby ordered that:

19            Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

21   the $400.00 filing fee for this action. No requests for extension will be granted without a showing

22   of good cause. Failure to comply with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25
     Dated:         February 9, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
